DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/09/2021 has been entered. Claims 2 and 4 were cancelled. Claims 1, 3, 5-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Response to Arguments
Applicant’s arguments, regarding 35 U.S.C. 102 and 103 rejections of claims 1-3, 5 10, 15-18 and 20 by Davis (U.S. Pre-Grant Publication No. 2016/0061330) have been fully considered and are persuasive. The examiner specifically acknowledges the sealing surface member of Davis does not have a radially extending member with a curving sealing surface member. The 35 U.S.C. 102 and 103 rejections by Davis have been withdrawn. 

Applicant's arguments filed regarding 35 U.S.C. 103 rejection of claim 1 and 17 in view of McGarrah (U.S. Pre-Grant Publication No. 2016/0003080) have been fully considered but they are not persuasive. 
For claim 1, in applicant’s remarks, applicant asserts that the Examiner points element 96 as the “sealing surface member” in the rejection. However, in the Non-Final Rejection dated 07/09/2021, page 9, elements 80 and 60 were pointed as the sealing surface member. Element 60 in McGarrah, is a seal protector 60 having radially-extending locating feature 80. The radially-extending locating feature 80 is in contact with seal 58 as shown in figure 3. Furthermore, in the 103 rejection, the modification illustrated in the rejection, rearranges 
For claim 17, applicant asserts that claim 17 has been amended to track the allowed claim in the parent patent 10,633,995. Applicant also admitted that claim 17 is broader than the patented claim. The examiner also notes that claim 17 of the instant application is different in scope than the patented claim and therefore the reasons for allowance of the patent claim would not apply to the current claim 17. McGarrah teaches most elements of claim 17 and it would only require simple rearrangement of parts, that is obvious to one of ordinary skill in the art, to create the claimed invention of claim 17 (see 103 rejection below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends upon claim 2 which is a cancelled claim.

Claim 17 recites “said axial seal” lacking a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “said seal”.
Claims 18-20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarrah (U.S. Pre-Grant Publication No. 2016/0003080).

As per claim 1, McGarrah discloses a gas turbine engine comprising: a turbine section (24; figure 2) having a turbine rotor and at least one blade (42) extending outwardly of said turbine rotor (as shown; figure 1), said turbine rotor rotating about an axis of rotation (12); a blade outer air seal (46; figure 2) positioned radially outward of said at least one blade (as shown; figure 2); a seal (58) attached to static structure (54), and having a sealing portion extending towards a surface on said blade outer air seal (seal 58 extends toward BOAS hook 50; figure 3); and a sealing surface member (60); and wherein said sealing surface member has a generally radially inwardly extending portion (80) extending radially inwardly to a curved sealing surface member portion (96) curving relative to said generally radially inwardly (as shown; figure 3), and said end of said seal contacting said radially inwardly extending portion (at sealing contact surface 64).
McGarrah does not explicitly disclose wherein the sealing surface member is positioned intermediate an end of said seal and said surface on said blade outer air seal to provide a sealing surface for sealing between said seal and said blade outer air seal. However, McGarrah teaches the seal protector 60 (sealing surface member) is positioned relative to the seal 58 such that the seal protector 60 is between a positioning contact surface 68, 70 of the seal 58 and a cavity wall 34, 36, 38, 40 (paragraph [0021]). However, it would only require a simple rearrangement of parts for McGarrah’s seal protector to be positioned intermediate an end of the seal and the surface on the blade outer air seal to provide a sealing surface for sealing between the seal and the blade outer air seal, e.g., by flipping its orientation. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to rearrange McGarrah’s seal protector (sealing surface member) to be positioned between the seal and the BOAS surface since rearrangement of parts only requires routine skilled in the art (MPEP2144.04).
McGarrah also does not explicitly disclose wherein said blade outer air seal is formed of ceramic matrix composite materials. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify McGarrah’s blade outer air seal to be made from CMC based on its suitability.

As per claim 15, McGarrah discloses the gas turbine engine as set forth in claim 1. McGarrah does not explicitly disclose wherein said sealing surface portion is formed of one of a ceramic matrix composite material or a cobalt based alloy. However, McGarrah does teach the seal protector may be made of a ceramic material. Ceramic matrix composite or CMC is a type of a ceramic material. The selection of a known material based on its suitability for its intended (MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify McGarrah’ sealing surface portion to be made from CMC based on its suitability.

As per claim 16, McGarrah discloses the gas turbine engine as set forth in claim 1, and further discloses wherein said seal is supported on a vane support (seal 58 in cavity 30 is supported by the casing of turbine section 24 also supporting vanes 44; figure 2).

As per claim 17, McGarrah discloses a gas turbine engine comprising: a turbine section (24; figure 2) having a turbine rotor and at least one blade (42) extending outwardly of said turbine rotor (as shown; figure 1), said turbine rotor rotating about an axis of rotation (12); a blade outer air seal (46; figure 2) positioned radially outward of said at least one blade (as shown; figure 2), said blade outer air seal having at least one hook (50) supported to static structure (48); a seal (58) attached to static structure (54) adjacent said at least one hook (as shown; figure 2), and having a sealing portion toward said at least one hook (seal 58 extends toward BOAS hook 50; figure 3); and a sealing surface member (80).  
McGarrah does not explicitly disclose wherein the sealing surface member is positioned intermediate an end of said seal and an end of said at least one hook to provide a sealing surface for sealing between said seal and said blade outer air seal. However, McGarrah teaches the seal protector 60 (sealing surface member) is positioned relative to the seal 58 such that the seal protector 60 is between a positioning contact surface 68, 70 of the seal 58 and a cavity wall 34, 36, 38, 40 (paragraph [0021]). However, it would only require a simple rearrangement of parts for McGarrah’s seal protector to be positioned intermediate an end of the seal and the surface on the blade outer air seal to provide a sealing surface for sealing between the seal and the blade outer air seal, e.g., by flipping its orientation. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to rearrange (MPEP2144.04).

As per claim 18, McGarrah discloses the gas turbine engine as set forth in claim 17. McGarrah does not explicitly disclose wherein said blade outer air seal is formed of ceramic matrix composite materials. The examiner takes an official notice that ceramic matrix composite or CMC materials are widely used for blade outer air seal. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify McGarrah’s blade outer air seal to be made from CMC based on its suitability.

As per claim 19, McGarrah discloses the gas turbine engine as set forth in claim 17, and further discloses wherein said at least one hook is a forward hook (forward hook 50 shown; figure 2).

As per claim 20, McGarrah discloses the gas turbine engine as set forth in claim 17, and further discloses wherein said seal is an axial seal positioned to be spaced axially relative to said at least one hook, and extending in an axial direction toward said at least one hook (as shown, seal 58 extends in the axial direction relative to the hook; figures 2, 3).


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarrah in view of Tatman (U.S. Pre-Grant Publication No. 2016/0298475).


Tatman (U.S. Pre-Grant Publication No. 2016/0298475) teaches a cobalt alloy bristle seal. There is a reasonable expectation that cobalt alloy bristle seal of Tatman can provide sealing between two points and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify McGarrah’s seal to incorporate Tatman’s cobalt bristle seal as it would provide a predictable result of sealing between two points.

As per claim 14, McGarrah discloses the gas turbine engine as set forth in claim 12. McGarrah does not explicitly disclose wherein said sealing surface portion is formed of one of a ceramic matrix composite material or a cobalt based alloy. However, McGarrah does teach the seal protector may be made of a ceramic material. Ceramic matrix composite or CMC is a type of a ceramic material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify McGarrah’ sealing surface portion to be made from CMC based on its suitability.




Allowable Subject Matter
Claims 3, 6-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 6 was previously indicated to have an allowable subject matter in Non-Final Rejection dated 07/09/2021. Claim 6 is now rewritten in an independent claim form.
Claims 3, 7-9, and 11 are also allowed by virtue of their dependency on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 10 contains allowable subject matter wherein said surface is a curved portion of the blade outer air seal, and said seal being radially aligned with said curved portion such that said sealing surface member provides a sealing surface in place of said curved portion. 
In the closest prior art, McGarrah teaches the gas turbine engine as set forth in claim 1. However, McGarrah fails to teach the allowable subject matter. 
In another prior art, Davis (U.S. Pre-Grant Publication No. 2016/0061330) teaches wherein said surface is a curved portion of the blade outer air seal, and said seal being radially aligned with said curved portion such that said sealing surface member provides a sealing surface in place of said curved portion (there is a fillet (curved portion) in the surface of BOAS ring radially aligned with seal 84 such that resilient member 86 provides a sealing surface instead of the fillet; see annotated figure 6 below). 

    PNG
    media_image1.png
    424
    658
    media_image1.png
    Greyscale

However, the arrangement of Davis is not analogous to the arrangement of McGarrah and there is no motivation to incorporate a curved surface to the surface of the blade outer air seal engaging with McGarrah’s seal. Therefore, it would not be obvious to one of ordinary skill in the art to combine the prior arts to create the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745